DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.

	The following NON-FINAL OFFICE ACTION is in response to Applicant’s communication filed 11/25/2022 regarding application 17/268,210.

Status of Claim(s)
	Claim(s) 1, 4, and 7 have been amended. Claim(s) 1-9 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in view of Applicant’s amendments in regards to the previously applied 101 rejection have been fully considered and have not been deemed persuasive.
	Applicant argues that the amended claims provide a combination of additional features such as to provide a specific improvement onto the abstract idea, and thus render the claims eligible under 101.
	Examiner disagrees as the additional elements, as analyzed under the Alice/Mayo framework are examples of either insignificant extra solution activity or are merely examples of adding the word “apply it” to the abstract idea. First the claims recite an invention for the receiving of inputs regarding an assessment-target service, as well as question stage information indicating various staged values for questions related to the service, generating questions in response to the inputs, and correlating those questions to the advantages of a function included with the assessment-target service, the staged values used to indicate a user’s opinion, distribute those questions to a plurality of users, acquire answers to those questions, execute a factor analysis based on the answers to calculate a value based on a distribution of values indicated by answers indicating some factors having a higher factor load for each of the extracted factors, and outputting a diagram including the value calculated from the distribution of extracted factors. These actions would be considered a mental process (Observations, Evaluations, Judgements, and Opinions that can be performed with the aid of pen and paper). Any extra elements included in the limitations merely provide insignificant extra solution activity, or are merely examples of adding the words “apply it” to the abstract idea. Therefore, the claims are ineligible under 101. Further elaboration regarding this decision can be found in the newly amended 101 rejection below.



Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection are rendered moot in view of the newly amended prior art rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-9 are directed towards an invention for the receiving of inputs regarding an assessment-target service, as well as question stage information indicating various staged values for questions related to the service, generating questions in response to the inputs, and correlating those questions to the advantages of a function included with the assessment-target service, the staged values used to indicate a user’s opinion, distribute those questions to a plurality of users, acquire answers to those questions, execute a factor analysis based on the answers to calculate a value based on a distribution of values indicated by answers indicating some factors having a higher factor load for each of the extracted factors, and outputting a diagram including the value calculated from the distribution of extracted factors. These actions fall under a subject matter grouping which the courts have deemed ineligible (Mental Process (Observations Evaluations Judgments and Opinions with the aid of pen paper)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.
	Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claim( s) 1-3, and 8-9 are directed towards a device which falls under the product category. Claim(s) 4-6 are directed towards a method comprising at least one step. Claim(s) 7 is directed towards a non-transitory computer readable storage medium which falls under the product category. Accordingly all claims fall within one of the four statutory classes of invention (product and method) and will be further analyzed under Step 2A.
	Under Step 2A, Prong One, it must be considered whether the claims recite an abstract idea.
	Independent claims 1, 4, and 7 recite an invention for the receiving of inputs regarding an assessment-target service, as well as question stage information indicating various staged values for questions related to the service, generating questions in response to the inputs, and correlating those questions to the advantages of a function included with the assessment-target service, the staged values used to indicate a user’s opinion, distribute those questions to a plurality of users, acquire answers to those questions, execute a factor analysis based on the answers to calculate a value based on a distribution of values indicated by answers indicating some factors having a higher factor load for each of the extracted factors, and outputting a diagram including the value calculated from the distribution of extracted factors, which recites a Mental Process (Observations Evaluations Judgements\and Opinions with the Aid of Pen and Paper) in the following limitations.
Receive, from an assessment practitioner, input of
Identification information of an assessment-target service, and
Question stage information, the question stage information indicating a number of stages of values to be presented as choices in answering each question of a plurality of questions relating to the assessment-target service.
Generate the plurality of questions in response to receiving the identification information of an assessment-target service and the question stage information, each question presenting the number of stages and values with respect to advantages in relation to the assessment target service perceived by either ra user who has used the assessment target service, or who has not used the assessment target service
The plurality of questions being generated by correlating at least one advantage of the assessment target service with at least one function included with the assessment target service and
The number of stages of values indicating the user’s opinion regarding the correlation between the at least one advantage of the assessment target service and the at least one function included with the assessment target service
distribute the plurality of questions to a plurality of user[s]…
acquire answers of a plurality of persons with respect to the plurality of user[s]…
execute factor analysis with respect to the answers of the plurality of persons to extract a prescribed number of factors and calculate a value based on a distribution of values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors.
Output a diagram including the value calculated based on the distribution of values for the extracted factors relating to the assessment target service to be displayed…

Dependent claims 2-3, 5-6, and 8-9 merely further limit the abstract idea and are thus subject to the same rationale as above.
 
Under Step 2A, Prong Two, any additional elements are analyzed to see whether the claims are "directed to" the abstract idea.
Claim(s) 1, 4, and 7 recite the following additional elements:
A memory
A processor coupled to the memory
A non-transitory computer readable recording medium
A display
A network
A terminal	
These additional elements considered both as a whole or in combination do no more than recite elements that are either instructions to implement the abstract idea ("apply it") on a generic computer (See MPEP 2106.05(f)) or represent insignificant extra-solution activity (MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention 
(emphasis added).
Support for this determination can be found in Paragraph(s) 13-15 of applicant's specification.
Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, non-transitory computer readable recording medium, terminal, display, and memory are at best, the equivalent of merely adding the words "apply it" to the judicial exception. Additionally, the network represents insignificant extra-solution activity (MPEP 2106.05(g)), specifically representing the well-understood, routine, or conventional activity of mere data gathering (MPEP 2106.05(d)(II)). Mere instructions to apply an exception, or well-understood, routine, or conventional activity cannot provide an inventive concept (MPEP 2106.05(f) and MPEP 2106.05(d)). Claims that amount to nothing more than applying, or are insignificant extra­solution activity does not render an abstract idea eligible. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 100 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")). Therefore the claims are not eligible. 
Dependent claim(s) 2-3, 5-6, and 8-9 do not recite any further additional elements and are thus further rejected for the reasons described above.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adrien (US 2013/0304567 A1) in view of McNutt (US 2013/0252221 A1).




Claim(s) 1, 4, and 7 –
	Adrien discloses the following limitations:
A memory (Adrien: Paragraph 37, “are hereby expressly defined to include a tangible computer readable storage medium such as a memory, DVD, CD, Blu-ray, etc. storing the software and/or firmware. Further still, the example system 100 of FIG. 1 may include one or more elements, processes and/or devices in addition to, or instead of, those illustrated in FIG. 1, and/or may include more than one of any or all of the illustrated elements, processes and devices.”)
A processor that is coupled to the memory and that is configured to (Adrien: Paragraph 38, “In this example, the machine readable instructions comprise a program for execution by a processor such as the processor 1012 shown in the example computer 1000 discussed below in connection with FIG. 10. The program may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 1012, but the entire program and/or parts thereof could alternatively be executed by a device other than the processor”)
A display (Adrien: Paragraph 54, “The output devices 1024 can be implemented, for example, by display devices (e.g., a liquid crystal display, a cathode ray tube display (CRT), a printer and/or speakers). The interface circuit 1020, thus, typically includes a graphics driver card.”)
A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute (Adrien: Paragraph 37, “are hereby expressly defined to include a tangible computer readable storage medium such as a memory, DVD, CD, Blu-ray, etc. storing the software and/or firmware. Further still, the example system 100 of FIG. 1 may include one or more elements, processes and/or devices in addition to, or instead of, those illustrated in FIG. 1, and/or may include more than one of any or all of the illustrated elements, processes and devices.”)
Question stage information, the question stage information indicating a number of stages of values to be presented as choices in answering each question of a plurality of questions relating to the assessment-target service. (Adrien: Paragraph 12, “n the illustrated example, the salience dimension includes a distinct proposition factor to indicate how a concept stands out versus competitive products/services in a substantial way (e.g., a degree to which a concept deemed to be different than what exists in a current market environment). Additionally, the example distinct proposition factor of the illustrated example indicates a degree to which the concept provides a benefit-driven differentiation when compared to currently existing products…”; Paragraph 15, “the attraction dimension includes both a need/desire factor to indicate a degree of relevance to consumer needs and/or wants related to a concept, and an advantage factor to indicate how well the concept meets the consumer needs in a way that other (existing) products fail to do. In some examples, the attraction dimension includes both a credibility factor to indicate a degree to which consumers have sufficient reason to believe that a corresponding product will deliver on its promises/assertions, and an acceptable downsides factor to indicate a degree to which a corresponding product is free of detractors (e.g., side effects) that could prevent consumers from converting their interest into attraction and/or a purchase.”)
The plurality of questions being generated by correlating at least one advantage of the assessment target service with at least one function included with the assessment target service; and (Adrien: Paragraph 15, “Each of the example need/desire, advantage, credibility and/or acceptable downsides factors may employ any number of survey questions to elicit respondent input on the strength of such factors and/or dimension(s).”; Paragraph 29, “to elicit respondent feedback related to the strength of the need/desire EV, the example survey manager 114 may present one or more questions, and one or more discrete answer choices, such as "agree strongly," "agree somewhat," "neither agree nor disagree," "disagree somewhat," and/or "disagree strongly." Each candidate answer choice may include a corresponding weighted value that, in the aggregate, allows the EV to be coded to the product/concept of interest. The example explanatory variable correlation manager 108 of FIG. 1 may aggregate any number of respondent responses to establish and/or otherwise calculate a score for the EV.”)
The number of stages of values indicating a user’s opinion regarding the correlation between the at least one advantage of the assessment target service and the at least one function included with the assessment target service (Adrien: Paragraph 29, “to elicit respondent feedback related to the strength of the need/desire EV, the example survey manager 114 may present one or more questions, and one or more discrete answer choices, such as "agree strongly," "agree somewhat," "neither agree nor disagree," "disagree somewhat," and/or "disagree strongly." Each candidate answer choice may include a corresponding weighted value that, in the aggregate, allows the EV to be coded to the product/concept of interest. The example explanatory variable correlation manager 108 of FIG. 1 may aggregate any number of respondent responses to establish and/or otherwise calculate a score for the EV.”)
Acquiring answers to the plurality of questions from the plurality of user terminals via the network (Adrien: Paragraph 30, “Survey results and calculated EV scores are stored in the example experience database 104 by the example concept manager 112. Additionally, the example concept manager 112 of FIG. 1 may store other metadata associated with the product/concept of interest, such as an associated category, an introductory target sale price, a geography in which the product is sold, an indication of marketing support, etc.”; Paragraph 43, “corresponding EV values aggregated from, for example, respondent survey data. As the cultivated experience database 104 grows with additional survey-based EV values derived from respondent answers, EV threshold values and multi-collinearity issues are better understood and gain confidence”)
execute factor analysis with respect to the acquired answers to extract a prescribed number of factors and calculate a value based on a distribution of values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors. (Adrien: Paragraph 28, “As a result, a new product that has not yet been introduced into the market may be analyzed by the example system 100 to calculate a probability of success based on an increased assortment of empirical performance data, as described in further detail below. Additionally, in the event one or more EVs is initially believed to be a key factor in the success of a product in the marketplace, the example system 100 may predict whether the one or more EVs has the assumed effect. For example, while one EV may be believed to be a key factor of success at a first time (e.g., prior to the accumulation of empirical data, such as point of sale (POS) data, respondent data, merchant shopper card (e.g., preferred shoppers) data, etc.), the EV may be discarded at a second time if the market performance data indicates a loose and/or non-existent correlation to market performance.”)
Output a diagram including the value calculated based on the distribution for the extracted factors relating to the assessment target service to be displayed on a display connected to a computer (Adrien: Fig. 3, Paragraph 25, “Each EV magnitude may be represented as a percentage, a normalized value between zero and one, and/or any other type of scale indicative of EV magnitude. For example, if a product of interest rank versus the experience database 104 is between 30% and 80% for attention catching, then the EV threshold indicator 304 displays a "ready" zone 326 for the product of interest. As described above, other factors may have alternate zone ranges.”; Paragraph 26, “displays an "outstanding" zone 328 for the product of interest. In still other examples, if a product of interest rank versus experience database 104 is between 20% and 30% for attention catching, then the EV threshold indicator 304 displays a "risky" zone 330. Further, if criteria product of interest rank versus the experience database 104 is between 0% and 20% for attention catching, then the EV threshold indicator 304 displays a "failure" zone 332 for the product of interest.”)
Adrien does not explicitly disclose receiving from an assessment practitioner the input of identification information of an assessment-target service, nor the generation of question in response to receiving inputs, however, McNutt discloses the following limitations:
Receiving, from an assessment practitioner, input of, identification information of an assessment-target service and (McNutt: Paragraph 26, “as mentioned above, seed questions are not based on user submitted answers to other questions. In some embodiments, seed questions may be received from questions generator engine 208. In some embodiments, questions generator engine 208 may receive inputs of manually generated seed questions. In some embodiments, questions generator engine 208 may automatically generate seed questions based on configured rules. In some embodiments, at least some seed questions stored in seed questions database 204 is stored with data associated with one or more question categories… In yet another example, an e-commerce seed question may ask the user to express an opinion for a particular product/brand. For example, categories of e-commerce related questions may include clothing, jewelry, electronics, sporting equipment, books, and shoes. For example, an advertiser may manually generate seed questions associated with a particular brand to conduct market research from the users of the question generation and presentation service.”)
Generate the plurality of questions in response to receiving the identification information of an assessment-target service and the question stage information, each question presenting the number of stages and values with respect to advantages in relation to the assessment target service perceived by either ra user who has used the assessment target service, or who has not used the assessment target service (McNutt: Paragraph 18, "A set of seed questions is generated. For example, a seed question may solicit for a user's opinion related to one or more products. The seed questions are presented to users. For example, a user may use a software application associated with answering questions and choose to answer as many seed questions that the user has time for at the moment. The answers to the seed questions are collected and a set of secondary questions are generated based on the users' submitted answers to the seed questions. For example, if an answer to a seed question included a first user's opinion, then the secondary question generated based on that answer may inquire a second user whether he or she agrees with the first user's opinion. The set of secondary questions are presented to users"; Paragraph 24, "In some embodiments, the graph database and/or additional logic may be used to keep track of which questions have already been asked of which users and which questions have not been asked of which users.")
Distributing the plurality of questions to a plurality of user terminals via a network (McNutt: Paragraph 28, "In some embodiments, question generator engine 208 is configured to select seed questions and/or secondary questions to present to users. In some embodiments, question generator engine 208 is configured to track which questions have already been presented to which users. In some embodiments, question generator engine 208 is configured to determine a question to ask a user in response to an indication that the user is available to answer a question. In some embodiments, question generator engine 208 is configured to determine a question for a user based at least in part on a user's influence score (e.g., the user's overall influence score or the user's influence score with respect to a specific category of questions).")

Adrien discloses a method for the analysis and display of a multi-level survey regarding opinions on factors for product advantages. McNutt discloses a method for the creation of questions based on inputted information and the distribution of those questions to user terminals. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the analysis and creation methods of Adrien, with the distribution methods of McNutt in to improve the incentive of users to allow more data to be collected for analysis (McNutt: Paragraph 19, “Furthermore, more credit may be given to users with relatively higher influence. Users are therefore encouraged to answer more questions to increase their influence in the community and earn more credits.”)
Claim(s) 2 and 5 –
	Adrien in view of McNutt teach the limitations of claims 1 and 4
	Adrien further disclose the following:
calculating involves calculating an average of the values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors. (Adrien: Paragraph 29, “may present one or more questions, and one or more discrete answer choices, such as "agree strongly," "agree somewhat," "neither agree nor disagree," "disagree somewhat," and/or "disagree strongly." Each candidate answer choice may include a corresponding weighted value that, in the aggregate, allows the EV to be coded to the product/concept of interest. The example explanatory variable correlation manager 108 of FIG. 1 may aggregate any number of respondent responses to establish and/or otherwise calculate a score for the EV. In some examples, the EV correlation manager 108 applies a mean function to the accumulated EV scores from each respondent to calculate an overall EV score associated with the product/concept of interest.”)

Claim(s) 3 and 6 –
	Adrien in view of McNutt teach the limitations of claims 1 and 4
	Adrien further discloses the following:
calculating involves calculating a percentage of the values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors (Adrien: Paragraph 25, “ach EV magnitude may be represented as a percentage, a normalized value between zero and one, and/or any other type of scale indicative of EV magnitude. For example, if a product of interest rank versus the experience database 104 is between 30% and 80% for attention catching, then the EV threshold indicator 304 displays a "ready" zone 326 for the product of interest. As described above, other factors may have alternate zone ranges.”)


Claim(s) 8 –
	Adrien in view of McNutt teach the limitations of claim 1
	Adrien does not explicitly disclose the registration of a terminal; however, McNutt discloses the limitation below:
Wherein the user terminal is registered in advance (McNutt: Paragraph 24, "User information database 202 is configured to store information associated with each user that is registered with the question generation and presentation service. User information database 202 is configured to store each user's submitted answers for seed questions and secondary questions that the user has been presented with. In some embodiments, questions and/or user submitted answers may be stored in a graph database such as, for example, Neo4j. In some embodiments, the graph database and/or additional logic may be used to keep track of which questions have already been asked of which users and which questions have not been asked of which users. User information database 202 is configured to store each user's accumulated social currency."; Paragraph 71, "In the user interface of the example shown, Facebook.RTM. Connect is used to authenticate a user so the user may access the question generation and presentation service by submitting his or her Facebook.RTM. related email or phone and password in order to authenticate into the user's account with the question generation and presentation service. Other authentication techniques besides Facebook.RTM. Connect may be used as well.")

Adrien discloses a method for the analysis and display of a multi-level survey regarding opinions on factors for product advantages. McNutt discloses a method for the creation of questions based on inputted information and the distribution of those questions to user terminals. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the analysis and creation methods of Adrien, with the distribution methods of McNutt in to improve the incentive of users to allow more data to be collected for analysis (McNutt: Paragraph 19, “Furthermore, more credit may be given to users with relatively higher influence. Users are therefore encouraged to answer more questions to increase their influence in the community and earn more credits.”)

Claim(s) 9 –
Adrien in view of McNutt teach the limitations of claim 1
	Adrien further discloses the following:
Acquiring a conventional method related to the assessment target service; and (Adrien: Paragraph 24, “The example threshold and probability calculator 110 of FIG. 1 may process each available explanatory variable in the example experience database 104 to determine a corresponding threshold value in view of a product and/or product type. For example, the findability explanatory variable may be more frequently observed for niche products, but less frequently observed for mass market products (e.g., diapers). In other words, diaper products are typically established in retail establishments in a known general location, thereby making the findability explanatory variable less frequently observed as a failure.”)
Acquiring a function of the assessment target service, the function indicating the emotional status users in relation to their use of the assessment target service (Adrien: Paragraph 31, “For example, respondents' responses include indications of "strongly agree," "strongly disagree" and/or variations thereof, which ordinal regression can treat as factors for the application of linear regression that specifies link functions and/or scaling parameters. In some examples, the modeling engine 118 may apply ordinal nominal regression, or a polytomous universal model (PLUM), and/or apply one or more models based on a relationship between each EV and actual in-market success. In some examples, the modeling engine 118 may apply ordinal nominal regression, general linear regression, and/or other form(s) of regression models.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crandon (US 7734496 B1) discloses a method for providing a client survey regarding a service provider


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624